Name: Council Regulation (EEC) No 2127/84 of 23 July 1984 increasing the Community tariff quota opened by Regulation (EEC) No 3056/83 for yarn spun entirely from waste silk other than noil, not put up for retail sale, falling within subheading 50.05 A of the Common Customs Tariff
 Type: Regulation
 Subject Matter: animal product;  tariff policy
 Date Published: nan

 26 . 7 . 84 Official Journal of the European Communities No L 196/ 5 COUNCIL REGULATION (EEC) No 2127/84 of 23 July 1984 increasing the Community tariff quota opened by Regulation (EEC) No 3056/83 for yarn spun entirely from waste silk other than noil , not put up for retail sale , falling within subheading 50.05 A of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Whereas the Council , by Regulation (EEC) No 3056/83 ('), opened and allocated among the Member States , for the period 1 January to 31 December 1984 a duty-free Community tariff quota for yarn spun entirely from waste silk other than noil , not put up for retail sale, falling within subheading 50.05 A of the Common Customs Tariff, the amount of which was fixed at 220 tonnes ; Whereas, on the basis of the most recent data on this product for the period in question , it is estimated that the additional imports from third countries required by the Community currently amount to 165 tonnes ; whereas the size of the tariff quota should as a result be increased ; whereas, in order to safeguard the Community character of the tariff quota in question , part of the volume of the proposed increase should be allocated to the Community reserve , the balance being allocated among certain Member States on a pro rata basis according to their foreseeable requirements for imports originating in third countries, HAS ADOPTED THIS REGULATION : Article 1 The volume of the Community tariff quota opened by Regulation (EEC) No 3056/83 for yarn spun entirely from waste silk other than noil , not put up for retail sale, falling within subheading 50.05 A of the Common Customs Tariff, is hereby increased from 220 to 385 tonnes . Article 2 1 . A first instalment of the additional volume referred to in Article 1 , amounting to 155 tonnes , shall be allocated as follows among the following Member States : Germany 35 tonnes, Italy 120 tonnes . 2 . The second instalment, amounting to 10 tonnes , shall constitute the reserve . The reserve provided for in Article 2 (2) of Regulation (EEC) No 3056/83 shall be thus increased from 36 to 46 tonnes . Article J This Regulation shall enter into force on the day following its publication in the Official Journal of the Eu ropea n Commun ities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 July 1984. For the Council The President J. O'KEEFFE (') OJ No L 304, 5 . 11 . 1983 , p. 17 .